     Case 3:19-cv-00033-MMD-WGC Document 10 Filed 11/17/20 Page 1 of 3


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     BRUCE ARNOLD TINER,                                Case No. 3:19-cv-00033-MMD-WGC

7                                     Plaintiff,                        ORDER
             v.
8
      STATE OF NEVADA, et al.,
9
                                  Defendants.
10

11           On February 3, 2020, the Court directed Plaintiff to provide an updated address

12    pursuant to Nevada Local Rule of Practice IA 3-1 as it appears that Plaintiff is no longer

13    incarcerated. (ECF No. 7 at 1.) Further, because Plaintiff was released on parole, the

14    Court ordered that Plaintiff either complete an application to proceed in forma pauperis

15    by a non-prisoner or pay the full filing fee of $400. (Id.) The Court gave Plaintiff thirty

16    (30) days to comply with its order and cautioned that failure to comply may result in

17    dismissal of this action with prejudice. (Id.) The 30-day period has now expired, and

18    Plaintiff has not filed an updated address, completed an application to proceed in forma

19    pauperis, paid the full filing fee, or otherwise responded to the Court’s order.

20           District courts have the inherent power to control their dockets and “[i]n the

21    exercise of that power, they may impose sanctions including, where appropriate . . .

22    dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829,

23    831 (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s

24    failure to prosecute an action, failure to obey a court order, or failure to comply with

25    local rules. See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for

26    noncompliance with local rule); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988)

27    (dismissal for failure to comply with local rule requiring pro se plaintiffs to keep court

28    apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987)
     Case 3:19-cv-00033-MMD-WGC Document 10 Filed 11/17/20 Page 2 of 3


1     (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,

2     1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local

3     rules).

4               In determining whether to dismiss an action for lack of prosecution, failure to

5     obey a court order, or failure to comply with local rules, the court must consider several

6     factors: (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need

7     to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

8     favoring disposition of cases on their merits; and (5) the availability of less drastic

9     alternatives. Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone,

10    833 F.2d at 130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

11              In the instant case, the Court finds that the first two factors, the public’s interest in

12    expeditiously resolving this litigation and the Court’s interest in managing the docket,

13    weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs

14    in favor of dismissal, since a presumption of injury arises from the occurrence of

15    unreasonable delay in filing a pleading ordered by the court or prosecuting an action.

16    See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public

17    policy favoring disposition of cases on their merits—is greatly outweighed by the factors

18    in favor of dismissal discussed herein. Finally, a court’s warning to a party that his

19    failure to obey the court’s order will result in dismissal satisfies the “consideration of

20    alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33;

21    Henderson, 779 F.2d at 1424. The Court’s order requiring Plaintiff to file an updated

22    address within thirty (30) days expressly stated: “IT IS ORDERED that Plaintiff will file

23    his updated address with this Court within thirty (30) days from the date of entry of this

24    order . . . IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this

25    order, the Court will dismiss this case with prejudice.” (ECF No. 7 at 2.) (bolding in

26    original) Thus, Plaintiff had adequate warning that dismissal would result from his

27    noncompliance with the Court’s order to file an updated address within (30) days.

28              It is therefore ordered that this action is dismissed with prejudice.

                                                        2
     Case 3:19-cv-00033-MMD-WGC Document 10 Filed 11/17/20 Page 3 of 3


1          The Clerk of Court is directed to enter judgment accordingly and close this case.

2          DATED THIS 17th Day of November 2020.

3

4
                                             MIRANDA M. DU
5                                            CHIEF UNITED STATES DISTRICT JUDGE

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                3
